internal_revenue_service national_office technical_advice_memorandum october third party communication none date of communication not applicable tam-158403-05 number release date index uil no case-mis no --------------------- ------------------------ -------------------------------- ------------------------ ----------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------- ---------------------------------- ------------------------------------- ---------------- ---------------- ------------------- uscorp uscorp-fsc taxable_year taxable_year taxable_year taxable_year taxable_year date date date date date amounta ------------------------------------- --------------------------------------------------------- --------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- ------------------- ------------------- -------------------------- --------------------------- ---------------------- ----- ------------------------- -- ---- ---- ------ -------- tam-158403-05 amountb amountc amountd statea possessionb market segment sec_1 through x ------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- market segmenty issues whether the time limits for changing a grouping basis set forth in sec_1 a -1 c i grouping deadlines apply to groupings for purposes of determining the overall profit percentage opp groupings under temp sec_1 b -1t b ii if the grouping deadlines apply to opp groupings whether taxpayer’s changes to its opp groupings for taxable_year sec_1 and were timely whether taxpayer may use a market segment approach for its opp groupings conclusions yes the grouping deadlines apply to opp groupings no taxpayer’s changes to its opp groupings for taxable_year sec_1 and were not timely no taxpayer may not use a market segment approach for its opp groupings facts uscorp is a domestic_corporation that files a consolidated federal_income_tax return with various wholly-owned domestic subsidiaries uscorp-fsc is a wholly- owned foreign_subsidiary of uscorp for taxable_year sec_1 through uscorp-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its tam-158403-05 status as a fsc as defined in sec_922 uscorp is engaged in the manufacture and sale of a wide variety of products and is a related_supplier with respect to uscorp- fsc within the meaning of temp sec_1_927_d_-2t uscorp timely filed including extensions its original tax returns for taxable_year sec_1 through examination issued the first information_document_request idr for the audit of uscorp’s returns for taxable_year sec_1 through sixty-eight days prior to date and issued a letter formally notifying uscorp of the start of that audit on date examination issued the first idr for the audit of uscorp’s returns for taxable_year sec_4 and seventy days prior to date and issued a letter formally notifying uscorp of the start of that audit on date at a meeting held with examination on date taxpayer made a presentation uscorp-fsc timely filed including extensions its tax returns for taxable_year sec_1 through the audit of uscorp-fsc’s returns for taxable_year sec_1 and began by a letter dated date and ended with only minor changes examination did not audit uscorp-fsc’s return for taxable_year all relevant statutes of limitation are open regarding its fsc benefit sec_1 for taxable_year sec_1 through solely for purposes of addressing issue in this memorandum the service and taxpayer agree that the presentation constitutes an informal grouping redetermination for taxable_year sec_1 through on date uscorp filed amended returns for taxable_year sec_1 through and uscorp-fsc filed amended returns for taxable_year sec_1 through on its original tax returns taxpayer computed combined taxable_income cti on a transaction-by-transaction basis using the marginal_costing rules and for that purpose elected approximately amounta opp groupings based generally on the standard industrial classification sic_codes applicable to the underlying products examination accepted those product groupings as based on recognized trade or industry usage within the meaning of temp sec_1 a -1t c ii the same grouping through product similarities such as physical characteristics use and manufacturing facilities and processes taxpayer’s original opp groupings are the products within each original opp grouping were related to other products in some years involve both fsc benefits and extraterritorial income eti exclusions we believe the fsc and eti exclusion provisions are materially similar for purposes of the tam issues for convenience and brevity we generally refer only to the fsc provisions throughout the remainder of this memorandum but occasionally make reference to the eti exclusions as well the conclusions in this memorandum apply similarly whether the fsc provisions or the eti exclusion provisions apply taxpayer used its own system of classification codes as the basis for its opp groupings those codes were very similar but not identical to the sic_codes tam-158403-05 illustrated in diagram below diagram shows that taxpayer grouped sales of similar products together - such as widgets with widgets and gadgets with gadgets diagram taxpayer’s opp groupings per original returns widgets and gadgets widgets gadgets big widgets small widgets big gadgets small gadgets on date taxpayer filed amended returns claiming refunds in connection with its fsc and eti exclusion positions the claimed refunds are attributable solely to redeterminations of its opp groupings taxpayer claims that the redetermined opp groupings are based on taxpayer’s amountb market segments - which are market segment sec_1 through x taxpayer’s annual report reflects these market segments its website reflects amountc markets and amountd product categories during discussions taxpayer asserted that the identified market segments reflect the aggregation of many smaller market segments and that such aggregation is based on similarity of profit margins among those smaller segments taxpayer used the amountb listed market segments as the basis for its redetermined opp groupings for taxable_year sec_1 and for taxable_year taxpayer also used another market segment- based grouping - market segmenty - that was present for that year because of the acquisition of another company where taxpayer’s sales of a product potentially fell within multiple market tam-158403-05 segments taxpayer optimized such product’s placement among those market segments by excluding it from every market segment except the one that in combination with simultaneous decisions for the market segment placement of every other product would maximize the fsc benefit or eti exclusion for the taxable_year taxpayer applied the temp sec_1 b -1t c overall profit percentage opp for each resulting market segment-based grouping to every product remaining in the group taxpayer’s market segment-based opp groupings are illustrated in diagram below diagram shows that by using the market segment approach to grouping its sales taxpayer separated groups of similar products and recombined them into groups of dissimilar products this results in groupings that are materially different than the groupings of similar products depicted in diagram diagram taxpayer’s opp groupings per amended returns widgets and gadgets big widgets small gadgets small widgets big gadgets big widgets small widgets big gadgets small gadgets law and analysis i fsc grouping rules a fsc may determine its income under the administrative pricing rules of section tam-158403-05 which include the cti method under sec_925 generally the cti method applies on a transaction-by-transaction basis sec_927 provides that to the extent provided in regulations fsc provisions that would otherwise apply on a transaction-by-transaction basis may be applied by taxpayers on the basis of groups of transactions based on product lines or recognized industry or trade usage costing basis for that purpose temp sec_1 a -1t c provides grouping rules temp sec_1 a -1t c i provides reserved for further guidance see sec_1 a -1 c i sec_1 a -1 c i provides in pertinent part temp sec_1 a -1t contains rules for determining cti on a full a the full costing rules grouping transactions i the determinations under this section are to be made on a transaction-by- transaction basis however at the annual choice made by the related_supplier if the administrative pricing methods are used some or all of these determinations may be made on the basis of groups consisting of products or product lines the election to group transactions shall be evidenced on schedule p of the fsc’s u s income_tax return for the taxable_year no untimely or amended returns filed later than one year after the due_date of the fsc’s timely filed including extensions u s income_tax return will be allowed to elect to group to change a grouping basis or to change from a grouping basis to a transaction-by-transaction basis collectively grouping redeterminations the rule_of the previous sentence is applicable to taxable years beginning after date for any taxable_year beginning before date a grouping redetermination may be made no later than the due_date of the fsc’s timely filed including extensions u s income_tax return for the fsc’s first taxable_year beginning on or after date notwithstanding the time limits for filing grouping redeterminations otherwise specified in the previous three sentences a grouping redetermination may be sec_1 a -1 c i replaced temp sec_1 a -1t c i effective date see t d 2001_1_cb_1067 tam-158403-05 made at any time during the one-year period commencing upon notification of the related_supplier by the internal_revenue_service of an examination provided that both the fsc and the related_supplier agree to extend their respective statutes of limitations for assessment by one year in addition any grouping redeterminations made under this paragraph must meet the requirements under sec_1 a -1t e with respect to redeterminations other than grouping see also sec_1 b -1t b i temp sec_1 a -1t c ii through viii contain guidelines for groupings of particular relevance to this case are temp sec_1 a -1t c ii and iii which provide in part ii a determination by the related_supplier as to a product or a product line will be accepted by a district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line if a product otherwise falls within more than one product line classification transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year iii a choice by the related_supplier to group b the marginal_costing rules sec_925 provides the statutory predicate for the fsc marginal_costing rules temp sec_1 b -1t a allows taxpayers to elect to apply the marginal_costing rules instead of the full costing rules to certain transactions or groups tam-158403-05 of transactions regarding grouping of transactions for marginal_costing purposes temp sec_1 b -1t b i and ii provide for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1 a - 1t c used by the taxpayer for purposes of applying the full costing combined taxable_income method of sec_1 a -1t c and grouping of transactions i in general ii however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method sec_1 a -1 c i allows taxpayers annually to choose to group ii discussion transactions based on products or product lines for purposes of determining cti under the full costing rules sec_1 a -1 c i also provides time limits ie grouping deadlines for when taxpayers may make grouping redeterminations such groupings must also follow the guidelines set forth in temp sec_1 a - 1t c ii through vii temp sec_1 b -1t b i provides that in general the same groupings determined under temp sec_1 a -1t c for full costing purposes must also be used for marginal_costing purposes logically the rules for groupings under temp sec_1 b -1t b i are therefore see temp sec_1 b -1t a second sentence and c for rules explaining when the marginal_costing rules may be applied to sales tam-158403-05 identical to the rules for grouping under temp sec_1 a -1t c for clarity in the following discussion we refer to the groupings elected for cti purposes under both the full costing and marginal_costing rules as method groupings temp sec_1 b -1t b provides that cti determined under the marginal_costing rules may not exceed the opp limitation which is the product of the foreign_trading_gross_receipts that gave rise to such cti and the opp thus for each cti amount determined under the marginal_costing rules an opp must also be determined temp sec_1 b -1t b ii provides that for purposes of determining the opp taxpayers may elect groupings that are different from the underlying method groupings provided that each such different grouping is permissible under temp sec_1 a -1t c is at least as broad as the underlying method grouping or transaction if a method grouping was not elected and does not include a product in more than one grouping thus a special grouping is used to determine an opp and that grouping may be broader than the underlying method grouping for clarity in the following discussion we refer to these special groupings as opp groupings a issue the first issue in this case is whether the grouping deadlines apply to opp groupings if we determine that the grouping deadlines do apply to opp groupings then we must determine under issue whether taxpayer’s informal opp grouping redeterminations for taxable_year sec_1 and were timely with respect to the grouping deadlines taxpayer claims that the grouping deadlines do not apply to opp groupings and consequently taxpayer is allowed to change its opp groupings at any time provided the relevant statute s of limitations for the underlying taxable_year are open service position a cross-references import the grouping deadlines along with the other method grouping rules into the opp grouping rules the grouping deadlines apply to opp groupings because a series of cross- references link the opp grouping rules to the grouping deadlines our reasoning is straightforward first the rules for opp groupings in temp sec_1 b - in the fsc context see temp sec_1 a -1t e in the eti exclusion context see s rep no pincite tam-158403-05 1t b ii first sentence cross references the method grouping rules in temp sec_1 a -1t c however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph emphasis added second the method grouping rules in temp sec_1 a -1t c cross reference the rules in sec_1 a -1 c i as follows i reserved for further guidance see sec_1 a -1 c i third the rules in sec_1 a -1 c i include specific deadlines for grouping redeterminations no untimely or amended returns filed later than one year after the due_date of the fsc's timely filed including extensions u s income_tax return will be allowed to elect to group to change a grouping basis or to change from a grouping basis to a transaction- by-transaction basis collectively grouping redeterminations the rule_of the previous sentence is applicable to taxable years beginning after date for any taxable_year beginning before date a grouping redetermination may be made no later than the due_date of the fsc’s timely filed including extensions u s income_tax return for the fsc's first taxable_year beginning on or after date notwithstanding the time limits for filing grouping redeterminations otherwise specified in the previous three sentences a grouping redetermination may be made at any time during the one-year period commencing upon notification of the related_supplier by the internal_revenue_service of tam-158403-05 an examination provided that both the fsc and the related_supplier agree to extend their respective statutes of limitations for assessment by one year thus the grouping deadlines apply to opp groupings b timely election is a prerequisite for opp groupings even absent the cross-references discussed above other language in the opp grouping rules logically leads to the conclusion that the grouping deadlines apply to opp groupings the opp grouping rules require permissible product or product line groupings a permissible grouping may be present only if a grouping is present a grouping may be present only if a valid determination or choice is made as described in temp sec_1 a -1t c ii and iii respectively a valid determination or choice may be made only if a valid election is made as described in sec_1 a -1 c i an election is valid only if among other requirements it is timely with respect to the grouping deadlines in other words a grouping election described in sec_1 a -1 c i is a prerequisite for an opp grouping a grouping election is not valid if it is not timely and timeliness is determined under the grouping deadlines taxpayer position taxpayer maintains that the grouping deadlines in sec_1 a - c i apply only to method groupings the following discussion summarizes and addresses taxpayer’s arguments which though numerous are not persuasive taxpayer argues that the cross-reference in temp sec_1 b - a temp sec_1 b -1t b ii does not reference sec_1 a -1 c i 1t b ii does not extend to sec_1 a -1 c i and therefore does not incorporate the grouping deadlines taxpayer’s reasoning seems to be that because temp sec_1 b -1t b ii refers to temp sec_1 a - 1t c it cannot incorporate sec_1 a -1 c regulatory construction whereby one cross-reference may not lead to another cross- we do not follow taxpayer’s reasoning we are unaware of a rule_of statutory or in its written submission taxpayer stated its belief that the grouping deadlines apply to both full costing and marginal_costing method groupings uscorp’s team presubmission rebuttal p we agree the language of temp sec_1 b -1t b i can lead to no other conclusion we see no support for taxpayer’s selective reading of that language as tam-158403-05 reference thereby incorporating the rule_of the second cross-reference indeed such a rule would be contrary to the purpose and common usage of cross-references in the code and regulations cross-references enable drafters to reuse provisions efficiently that are already promulgated instead of inefficiently republishing such provisions the approach the government took in promulgating the grouping deadlines was in fact a model of efficiency the government finalized the grouping deadlines in sec_1 a -1 c i and left the cross-reference in temp sec_1 b - 1t b ii unchanged knowing that such cross-reference would refer practitioners to sec_1 a -1 c i by way of the cross-reference in temp sec_1 a -1t c i implicit in taxpayer’s argument is the notion that the language in temp sec_1 b -1t b ii - any product or product line permissible under sec_1 a - 1t c - does not refer to the grouping deadlines in other words taxpayer implicitly argues that the word permissible in temp sec_1 b -1t b ii refers to all of the full costing rules for groupings except the grouping deadlines discussed above a number of considerations are relevant to whether a grouping is permissible timeliness is one of those considerations - indeed a consideration significant enough to inspire the grouping deadlines now contained in sec_1 a -1 c i sec_1 b -1t b i we call this the see also reference taxpayer argues that the presence of the see also reference proves that the grouping deadlines apply only to method groupings taxpayer’s argument is flawed in several respects first nothing in the see also reference limits the application of the grouping deadlines to method groupings see also is not limiting language the see also reference to temp sec_1 b -1t b i reminds the reader that the marginal_costing rules potentially apply in which case the method groupings for marginal_costing purposes must be identical to the method groupings for full costing purposes once the reader is within the framework of the marginal_costing regulations temp sec_1 b - 1t b ii instructs that broader groupings may be used for opp purposes but for the purpose of determining such broader groupings temp sec_1 b - 1t b ii incorporates by reference the grouping deadlines along with all the other full costing method grouping rules the cross-reference in sec_1 a -1 c i provides see also b the see also reference c the starting point theory third because taxpayer incorrectly views the see also reference as an second taxpayer’s argument is premised on the view that the see also tam-158403-05 reference is the operative provision that makes the grouping deadlines applicable to marginal_costing method groupings this is an incorrect premise as explained above the see also reference contains no substantive rule in itself rather it helps make a reader aware that identical method groupings must be used for both full costing and marginal_costing purposes and that marginal_costing rules may be available the operative rule providing that the grouping deadlines apply to marginal_costing method groupings is located in temp sec_1 b -1t b i itself not in the see also reference operative rule taxpayer is similarly wrong that the absence of a parallel reference to the opp grouping rules proves that the grouping deadlines do not apply to opp groupings in short the see also reference in no way overrides the cross-reference in temp sec_1 b -1t b ii or otherwise supports the conclusion that the grouping deadlines do not apply to opp groupings taxpayer also focuses on the notion that method groupings are a starting point for opp groupings taxpayer’s logic is as follows the grouping deadlines do apply to method groupings opp groupings may be broader than the underlying method groupings broader means different therefore the grouping deadlines do not apply to opp groupings we agree with taxpayer that method groupings provide a starting point for opp groupings in the sense that an opp grouping must be the same as or broader than the underlying method grouping we also agree that an opp grouping is not the same as the underlying method grouping if it is broader than the method grouping but we otherwise cannot follow the logic of taxpayer’s argument the fact that an opp grouping is broader different than the underlying method grouping is not relevant to whether the grouping deadlines apply to the opp grouping as explained above the regulations provide that the grouping deadlines do apply to opp groupings this makes sense because if compliance with the grouping deadlines is a prerequisite for the starting point ie for the method grouping as taxpayer concedes then it should also be a prerequisite for the ending point ie for the opp grouping based on the method grouping d taxpayer’s hypothetical in support of its position taxpayer poses a hypothetical situation in which a taxpayer’s sales of its only product generate a net_operating_loss for a particular taxable tam-158403-05 year based on the facts the most beneficial approach is for taxpayer to compute cti on a full costing transaction-by-transaction basis for its profitable sales the taxpayer did not use the marginal_costing rules and therefore did not elect the opp grouping on its original timely-filed return in the hypothetical the service audits the taxpayer and makes an adjustment such that the net_operating_loss becomes net taxable_income the hypothetical then assumes that the applicable grouping deadlines have expired by the time the taxpayer becomes aware that marginal_costing and the attendant opp grouping redetermination for that taxable_year would be beneficial based on this fact pattern taxpayer argues that because the service’s position could have the effect of preventing opp grouping redeterminations in such situations and therefore use of the marginal_costing rules the service’s interpretation of the regulations in the present case must be wrong this argument misses the point in several respects first time limitations by their nature are limiting the fsc grouping deadlines are no different in fact the grouping deadlines were imposed in temporary form in and in final form in for purposes of limiting the ability of taxpayers to make grouping redeterminations second the grouping deadlines provide some relief for taxpayers in the situation hypothesized by taxpayer for example reflecting that an examination might motivate or enable a taxpayer to make a grouping redetermination the grouping deadlines contain a deadline triggered by the notification of an examination in other words the grouping deadlines anticipate the hypothetical posed by taxpayer and provide some degree of relief but this relief is narrow lest the grouping deadlines be meaningless third we note that the concern raised by taxpayer with respect to opp grouping redeterminations is equally applicable in the method grouping context that is the grouping deadlines also limit the ability of taxpayers to make method grouping redeterminations taxpayer fails to provide an explanation for why it finds the limitations imposed on opp grouping redeterminations unacceptable but apparently does not object to the imposition of identical limitations on method grouping redeterminations to limit method grouping redeterminations but not opp grouping redeterminations for example taxpayer claims that public comments made by government employees on date and other such comments reported on date prove that the service was concerned with potential abuses relating to method groupings not opp groupings taxpayer’s claim is based on comments reported in the tax press that do taxpayer also argues that the intent of the drafters of the grouping deadlines was e intent tam-158403-05 not include specific mention of opp concepts taxpayer then concludes from these omissions that the purpose of the grouping deadlines is to limit method grouping redeterminations not opp grouping redeterminations taxpayer also asserts that the drafters’ intent to apply the grouping deadlines only to method groupings was reflected in public statements made by another government employee at a conference on date as well as in a slide used in a presentation at that conference the service amended temp sec_1 a -1t c i in to impose special time limits on grouping redeterminations in addition to the time limits already imposed by the relevant statutes of limitation t d 1998_1_cb_844 under the rules the grouping deadlines applied to both method and opp groupings because the relevant cross-references at that time as they still are now were to temp sec_1 a -1t c and the grouping deadlines were contained in temp sec_1 a -1t c i id pincite thus the amendments resulted in grouping deadlines that applied to both method and opp groupings three years later the service finalized the grouping deadlines instead of adding cross-references to sec_1 a -1 c alongside already-existing cross- references to temp sec_1 a -1t c the service simply added the further guidance cross-reference in temp sec_1 a -1t c i as a result all existing cross-references to temp sec_1 a -1t c automatically incorporate the grouping deadlines in sec_1 a -1 c i we see no indication in the regulations and are aware of no intent that either the temporary rules or the final rules apply grouping deadlines to method groupings but not opp groupings moreover in our experience most disputes involving the validity of fsc groupings have involved opp groupings the notion that the service intended that the grouping deadlines not apply to opp groupings is unsupported the fact that government employees were not quoted as specifically mentioning opp concepts not to mention marginal_costing concepts in a public meeting or spoke on a panel where views inconsistent with the plain language of the regulations were expressed and or misperceived does not mean we should disregard the plain language of the regulations moreover taxpayer’s reliance on alleged omissions from public comments of some government employees and an alleged statement of another underscores the dearth of evidence in support of taxpayer’s intent argument in short taxpayer’s intent argument has no factual basis and is inconsistent with the language of both the we note that these comments also fail to mention the marginal_costing rules in general though taxpayer concedes that the grouping deadlines apply for marginal_costing grouping method purposes we also note that the comments are in no way limited to method groupings rather they address grouping generally f tax forms argument taxpayer cites to the following sentence from sec_1 a -1 c i taxpayer also suggests that the intent of the grouping deadlines was to prevent tam-158403-05 and final regulations that incorporate the grouping deadlines into the opp grouping rules by reference last minute grouping redeterminations because the grouping redeterminations at issue in the present case were not last minute taxpayer argues the grouping deadlines should not apply though the concerns of the service regarding grouping redeterminations arose in part in response to so-called last minute cases the resulting grouping deadlines contain no such limiting language we cannot read such a limitation into the regulations the relevant consideration is not what the drafters intended the grouping deadlines to do but what the grouping deadlines actually do as discussed in detail above the language of the fsc grouping regulations provides that the grouping deadlines apply to all opp groupings not just last minute opp groupings the election to group transactions shall be evidenced on schedule p of the fsc’s u s income_tax return for the taxable_year taxpayer also observes that the schedule p and the form_8873 the forms for computing fsc benefits and eti exclusions respectively have special lines for electing method groupings but not opp groupingsdollar_figure taxpayer then concludes that the grouping deadlines do not apply to opp groupings because neither schedule p nor form_8873 provides a way for taxpayers to evidence opp grouping elections irrelevant the tax rules are contained in statutes regulations and other published guidance the formatting of tax reporting forms does not alter those rules in addition taxpayer’s argument disregards the mechanics of the forms we disagree with taxpayer’s assumption that the schedule p and form_8873 do not provide a way for a taxpayer to evidence its election to make opp groupings or stated another way unlike method groupings the presence of which may not be evident unless indicated on the specified line of the form the election of opp groupings is evidenced by the taxpayer’s use of the marginal_costing portion of the form that is because the marginal_costing rules require the calculation of opp which involves the use of groupings see generally temp sec_1 b -1t b and c in contrast to the situation involving method groupings it is not necessary for the forms to require an indication that opp groupings were elected because such information is already reflected in the taxpayer’s use or non-use of the marginal_costing rules the fact that the forms contain taxpayer cites certain language in notice_99_24 1999_1_cb_1069 to support this view taxpayer cites certain language in notice_99_23 1999_1_cb_1068 to support this view taxpayer’s argument assigns undue weight to tax forms and is therefore g internal inconsistency moreover we note that taxpayer’s position is internally inconsistent if taxpayer tam-158403-05 a more robust mechanism for reporting method groupings than opp groupings does not change the meaning of the regulations were to follow its reasoning to its logical conclusion taxpayer would have to conclude that the grouping deadlines apply only for purposes of full costing method groupings not marginal_costing method groupings this conclusion must result under taxpayer’s reasoning because temp sec_1 b -1t b i refers to temp sec_1 a -1t c not sec_1 a -1 c to put it another way taxpayer’s position rests on the distinction between temp sec_1 a - 1t c which is explicitly cross-referenced by the opp grouping rules and sec_1 a -1 c which is not but the same distinction must be drawn in the context of the marginal_costing method grouping rules if taxpayer is to apply its reasoning consistently despite this taxpayer concedes that grouping deadlines apply for purposes of marginal_costing method groupings to summarize we see no textual support for taxpayer’s position sec_1 a -1 c and temp sec_1 a -1t c do not limit the grouping deadlines to method groupings on the contrary the opp grouping rules contain a cross-reference to the method grouping rules in temp sec_1 a -1t c which in turn contain a cross-reference to the grouping deadlines in sec_1 a -1 c i within the framework of the grouping regulations timeliness is a logical prerequisite for a valid grouping election taxpayer’s claims to the contrary notwithstanding the intent of the grouping deadlines was to limit grouping redeterminations which as a practical matter often are redeterminations of opp groupings regardless of the intent the grouping regulations speak for themselves a issue because the grouping deadlines apply to the opp grouping rules we must determine whether taxpayer’s informal grouping redeterminations for taxable_year sec_1 and were timely in accordance with the grouping deadlines service position sec_1 a -1 c i contains three distinct grouping deadlines one grouping deadline applies to taxable years beginning before date the pre- deadline the pre-2000 deadline provides that the taxpayer may make a grouping redetermination no later than the due_date of the fsc’s timely filed including tam-158403-05 extensions u s income_tax return for the fsc’s first taxable_year beginning on or after date another grouping deadline applies to taxable years beginning after date the post-1999 deadline the post-1999 deadline provides that the taxpayer may make grouping redeterminations no later than one year after the due_date of the fsc’s timely filed including extensions u s income_tax return in addition to the pre-2000 deadline or post-1999 deadline that applies to a grouping redetermination as the case may be an alternate grouping deadline may also apply to provide a later time limit for making the grouping redetermination than the other grouping deadline this alternate deadline ends with the one-year period commencing upon notification of the related_supplier by the internal_revenue_service of an examination provided that both the fsc and the related_supplier agree to extend their respective statutes of limitations for assessment by one year sec_1 a -1 c i the notification deadline if a taxpayer satisfies any of the three grouping deadlines its grouping redetermination is considered timely under sec_1 a -1 c i in the present case the notification deadline provides for a due_date one year after date that is later than both the pre-2000 and post-1999 deadlines for every grouping determination at issue therefore our analysis of the timeliness of taxpayer’s grouping redeterminations focuses only on the notification deadlinedollar_figure for taxable_year sec_1 through the service formally notified taxpayer of examinations in a letter dated date thus the resulting notification deadline for all three years was one year after date taxpayer filed its elections to make grouping redeterminations with respect to taxable_year sec_1 through on date because date is later than one year after date as well as later than the earlier pre-2000 or post-1999 deadline as the case may be the grouping redeterminations for taxable_year sec_1 through were not timely a taxpayer position taxpayer claims the notification deadline of sec_1 a -1 c i on the one hand if taxpayer failed to meet the notification deadline it necessarily also failed the earlier pre-2000 and post-1999 deadlines on the other hand if taxpayer did meet the notification deadline the other deadlines are irrelevant thus in either scenario the other two deadlines are irrelevant tam-158403-05 provides that if the service notifies the related_supplier or fsc of any examination taxpayer is allowed an additional year to make grouping redeterminations as noted above the deadline keys off the one-year period commencing upon notification of the related_supplier by the internal_revenue_service of an examination provided that both the fsc and the related_supplier agree to extend their respective statutes of limitations for assessment by one year emphasis added taxpayer emphasizes that the rule refers to an examination not an examination of the related_supplier so taxpayer argues that the letter sent by the service to the fsc on date relating to the examination of the fsc constituted notification of an examination for purposes of the notification deadline taxpayer’s position relies on a notification of the fsc despite the fact that the notification deadline is triggered by a notification of the related_supplier taxpayer reasons that because of the parent subsidiary relationship between the related_supplier and the fsc and in light of overlapping personnel a common tax director notification of the fsc is equivalent to notification of the related_supplier thus taxpayer argues that the letter sent on date to the fsc constituted the notification necessary to trigger the notification deadline and give taxpayer an additional year ie until one year after date to make grouping redeterminations for taxable_year sec_1 through taxpayer concludes that its informal grouping redeterminations filed on date were timely with respect to the purported notification deadline because date is less than one year after date taxpayer’s argument is flawed in several respects sec_1 a - c i requires notification of the related_supplier a letter sent to the fsc does not constitute notification of the related_supplier the related_supplier and fsc are separate and distinct entities for tax purposesdollar_figure because the regulation requires notification of the related_supplier and the related_supplier and the fsc are separate and distinct legal entities logic dictates that notification of a fsc does not trigger the notification deadline furthermore read in the broader context of sec_1 a -1 c i the phrase notification of an examination does not refer to all conceivable examinations for example uscorp is a domestic_corporation incorporated in statea that is required to file form_1120 income_tax returns whereas uscorp-fsc is a foreign_corporation incorporated in possessionb required to file form 1120-fsc income_tax returns tam-158403-05 rather the regulation refers only to an examination of the related_supplier the facts of this case are consistent with and support our interpretation of the notification deadline the service notified the related_supplier of examinations by letters dated date and date but notified the fsc of an examination by a letter dated date the facts of this case - separate examinations and separate notifications of separate taxpayers indeed the regular audit practices of the service - belie taxpayer’s strained interpretation of the notification deadline the examination referenced in the notification deadline language is the examination of the related_supplier - that is the notified taxpayer we find additional support for our position in the fact that taxpayer’s reasoning leads to absurd results under taxpayer’s reasoning a notification of the related_supplier or fsc or perhaps another party that has some modicum of privity with the related_supplier or fsc such as common ownership or sharing the same tax director of an examination of a person that has no connection to a fsc claim or fsc grouping position would trigger the notification deadlinedollar_figure we think the notification deadline cannot reasonably be read in the proper context to extend the deadline for making fsc grouping redeterminations any time that a person with ties to a related_supplier or fsc is notified of an examination whether or not connected to a potential grouping redetermination taxpayer also raises an argument based on a sentence in the preamble to the grouping deadlines the sentence provides with regard to the notification deadline the irs and treasury anticipate the irs and taxpayers to plan and conduct examinations in a manner consistent with the foregoing provision so as to facilitate efficient and fair administration of the fsc grouping rules for transfer_pricing t d 2001_1_cb_1067 relying on this sentence taxpayer argues that the service should interpret the notification deadline in taxpayer’s favor dependent clause of the sentence that sets forth the notification deadline that clause modifies the preceding portion of the sentence as follows provided that both the fsc and the related_supplier agree to extend their respective statutes of limitations for we disagree the sentence on which taxpayer relies refers to the final taxpayer claimed during the adverse conference that it would not consider notifications of parties other than the related_supplier and fsc relevant for this purpose however taxpayer could not provide a principled basis for drawing such a line under its reasoning followed to its logical conclusion taxpayer’s reading of the notification deadlines contemplates any conceivable notification of any conceivable examination tam-158403-05 assessment by one year in other words the sentence in the preamble encourages the service and taxpayers to cooperate with respect to application of the notification deadline the preamble does not however direct the service to disregard the fundamental requirements of the notification deadline to conclude that taxpayer met the notification deadline in this case we would have to disregard basic elements of the notification deadline we do not believe that respecting the plain language of the notification deadline is at odds with the cited preamble language on the contrary we believe that taxpayer’s interpretation of the notification deadline is itself at odds with the above-quoted preamble language a issue the final issue is whether taxpayer may elect opp groupings based on market segments because we determined under issue sec_1 and that taxpayer’s grouping redeterminations for taxable_year sec_1 through were not timely issue applies only to the timely grouping redeterminations for taxable_year sec_4 and sec_1 a -1 c and temp sec_1 a -1t c provide rules for grouping transactions by product or by product line temp treas reg ' a -1t c ii provides a determination by the related_supplier as to a product or product line will be accepted by a district_director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line for purposes of this section if a product otherwise falls within more than one product line classification thus transactions are grouped into products and products are grouped into product lines a fsc transfer_pricing grouping is valid if among other requirements the product or product line is recognized in trade or industry usage the artiu standard or if all products included in the product line fall within the same two-digit sic code or any inferior classification or combination thereof the asic standard a product may be included in only one grouping even though it would otherwise fall into more than one grouping double inclusion prohibition temp sec_1 a -1t c iii tam-158403-05 provides that a product or product line grouping elected by a taxpayer shall apply to all transactions with respect to that product or product line full_inclusion_rule the first sentence of temp sec_1 b -1t b ii provides that an opp grouping must be a grouping that is permissible under the rules of temp sec_1 a -1t c which includes the rtiu sic code requirement as well as the full_inclusion_rule and the double inclusion prohibition in addition the second and third sentences of temp sec_1 b -1t b ii mirror the double exclusion prohibition and full_inclusion_rule respectively thus an opp grouping must among other requirements not discussed herein comply with either the rtiu or sic standard and also must comply with the full_inclusion_rule and the double inclusion prohibition taxpayer agrees service position it is undisputed that taxpayer’s opp groupings do not conform to the sic standard thus for its opp groupings to be permissible taxpayer must show that its opp groupings satisfy the rtiu standard we believe that taxpayer’s market segment-based opp groupings for taxable_year sec_4 and are invalid because they do not satisfy the requirements of temp sec_1 a -1t c ii and iii and b -1t b ii in other words the opp groupings fail to satisfy the rtiu standard and also violate the full_inclusion_rule the rtiu standard is an objective standard that provides safeguards against the use of all conceivable combinations of products under the rtiu standard product lines may not be determined in a haphazard or random fashion but must be arecognized as a product or product line by the relevant trade or industry the service s authority set out in temp sec_1 a -1t c ii to reject groupings demonstrates that some groupings are unacceptable the addition of the sic standard safe harbor14 to the disc predecessors of temp treas reg a - 1t c ii and b -1t b to provide certainty for grouping validity unavailable under the rtiu standard further demonstrates that certain groupings are considered invalid under the rtiu standard thus taxpayers do not have free rein when identifying products and product lines for purposes of method and opp groupings see prop treas reg ' c fed reg date providing only the rtiu standard for disc grouping purposes t d 1975_2_cb_315 providing that the addition of the sic standard for disc grouping purposes eliminates uncertainty with respect to the validity of groupings tech memo t d tm lexi sec_30 at date explaining the addition of the sic standard to the disc regulations in response to taxpayer comments regarding the proposed_regulations for grouping tam-158403-05 because aproduct line is not defined for purposes of the fsc provisions or regulations we may look to the common meaning of the term webster s new collegiate dictionary awebster s defines aproduct as asomething produced webster s defines aproduce as agive being form or shape to make esp manufacture webster s defines aline as amerchandise or services of the same general class for sale or regularly available webster s defines aclass as aa group set or kind sharing common attributes thus the plain language meaning of aproduct line is manufactured merchandise or services that belong to a group that shares common attributes this commonality or similarity of attributes is the characteristic that distinguishes a product line from other collections of manufactured items or services for sale or regularly available we observe that like the plain language meaning of product line the sic code structure reflects relationships among products and product lines on the basis of similarity all products or product lines included within the same two-digit sic code share some similarity that they do not share with other products or product lines the sic code offers one out of many possible categorizations of products and product lines on the basis of similarity for the purpose of providing a safe_harbor method for determining valid groupings a measure of similarity under the rtiu standard taxpayer must apply the rtiu standard to determine whether the purported products and product lines share enough similarity to justify opp groupings under temp treas reg a -1t c ii and b -1t b the measure of similarity required under the sic standard is predetermined by the categorization of products and product lines under the two-digit sic_codes no such predetermined measure of similarity under the rtiu standard is set forth in temp treas reg a -1t c ii and b -1t b therefore this advice identifies not only factors that may indicate the degree of similarity that justifies grouping under the rtiu standard but also factors that should not be taken into account for purposes of applying the rtiu standard tam-158403-05 i common customer or contract not equivalent to similarity under rtiu standard as a preliminary matter we reject the possibility of using customers or contracts as the sole basis for measuring similarity among products or product lines under the rtiu standard support for this conclusion is found in an analysis of the fsc regulatory scheme for grouping the fsc regulations provide separate grouping rules for purposes of applying the foreign_economic_process tests see sec_1 d -1 c and e these grouping rules provide three alternative methods for grouping on a product or product line basis using the sic or rtiu standard on a customer basis and on a contract basis because each of these three alternative methods provides an independent basis for grouping under the foreign_economic_process regulations we conclude that neither customers nor contracts may be in themselves measures of similarity for purposes of grouping by product or product line under temp sec_1 a -1t c ii ii other factors irrelevant to the rtiu standard we can also reject other possible factors under the rtiu standard in adopting the sic standard the service and treasury rejected suggested additional grouping practices based solely on business divisions raw materials product end use accounting manufacturing techniques or form 10-k filed with the sec see tech memo t d tm lexi sec_30 above at thus standing alone groupings on these bases do not constitute products or product lines under the rtiu standard packaging and trade dress also do not determine product or product line similarity for purposes of the rtiu standard because the tested item is the product not the wrapper or container economic factors such as a product or product line s rate of profitability risk or opportunity for growth are irrelevant to the determination of similarity under the rtiu standard because they do not define the product or product line finally the rtiu standard does not permit groupings on a geographical basis see napp systems inc v commissioner tcmemo_1993_196 65_tcm_2567 iii indicators of rtiu standard similarity we believe the presence of any of the indicators described below with respect to two or more products or product lines may signal a degree of similarity between such products or product lines each factor should be carefully considered in light of all facts and circumstances in one set of circumstances a factor may accompany products that share a relatively high degree of similarity under different circumstances the same factor may be present where overwhelming dissimilarity prevents grouping under the rtiu standard the presence or absence of any indicator is irrelevant unless considered in the context of all other pertinent factors thus the mere fact that any tam-158403-05 indicator is present does not by itself prove that two products or product lines share the requisite similarity necessary for grouping under the rtiu standard conversely the absence of any factor is not dispositive of the level of dissimilarity that would preclude a valid grouping product form some products are marketed in a manner that allows the consumer to choose from a variety of attributes available with respect to a core product or product line for example an automobile purchaser may be able to choose between the standard and automatic models or the six-cylinder and eight-cylinder models in both cases the core product is an automobile and the optional attributes serve not only to differentiate the otherwise identical core products but also to emphasize their fundamental similarity to the extent that attributes are mere variations on a single core product or product line without changing the nature of the core product or product line such attributes may indicate similarity under the rtiu standard to the extent that attributes change the nature of the core product or product line so substantially that a distinct and dissimilar product or product line results such attributes indicate dissimilarity for purposes of the rtiu standard product function or related activity multiple products often fulfill a similar function or purpose for instance screws and nails are both used to fasten objects together in some cases they are interchangeable and thereby share a similarity to be taken into account in determining whether the two products are similar enough to justify rtiu standard grouping in short products that serve a common function or fulfill a common purpose may share a degree of similarity two products may be used with respect to related activities if both products are commonly associated with or necessary to similar activities events or practices for example although hammers and screwdrivers are different products they are commonly associated together because both are hand-powered tools often used in construction building and assembly activities the carpenter s tool belts and variety tool packs sold in hardware stores emphasize the special relationship between screwdrivers and hammers indeed both products fall under the common label atools thus some products may share a similarity to the extent that they are used with respect to related activities common labor some businesses that market more than one product have separate or semi- tam-158403-05 independent work forces for different products or product lines the fact that a business uses the same employees with respect to more than one product or product line may suggest a similarity among such products because the skill level of laborers required to produce similar products is likely to be similar for instance if a company uses the same assembly line team to construct two products such commonality may indicate the kind of similarity required to justify a product line grouping however the mere fact that two products share labor in common does not indicate similarity where such commonality is the only element of similarity between two products common raw materials many manufacturers make more than one product using the same raw materials for instance a company might manufacture writing paper gift wrap paper and news print the common use of the raw material wood as a major constituent of multiple products may signal a similarity among such products however this indicator should not be considered to be a similarity in itself for instance news print and mahogany furniture are dissimilar products despite the fact that they share their principal raw material in common thus a differential in the extent of processing or manufacturing of raw materials may militate against a grouping on the basis of common raw materials common customer we believe the market segment approach that taxpayer used to determine its as stated above the fact that a taxpayer sells two products or product lines to the same customer does not justify grouping under the rtiu standard however a common customer may indicate that products or product lines share similarities opp groupings focuses on a single factor - a business construct15 - and disregards any other similarity factor this approach to grouping focuses on only one common attribute - the profit margin-based market segments constructed by taxpayer for business purposes - to the exclusion of all relevant indicators of product similarity the result of this market segment-based approach is purported product line groupings that in fact are aggregations of dissimilar products moreover taxpayer’s opp groupings far from following recognized trade or industry usage appear to be unique to taxpayer standard - is an argument akin to another taxpayer’s claim that its product line groupings could be geographically based see napp tcmemo_1993_196 geographic grouping is not consistent with product line groupings permitted under the materially similar predecessor grouping rules in sec_1_994-1 we do not perceive a material difference between the substitution of geographic relationship for true product lines in the napp case and the substitution of market segments for true taxpayer’s amountb market segments actually reflect the aggregation of many smaller market segments and such aggregation is based solely on similarity of profit margins taxpayer’s position - that its market segment approach complies with the rtiu tam-158403-05 product lines in the present case in both situations the taxpayer turns the rtiu standard on its head by identifying a group and declaring it is a product line instead of identifying a product line and electing to treat it as a product line grouping the result is irrational groupings of dissimilar products b full_inclusion_rule taxpayer’s market segment approach not only fails to consider adequately the pertinent factors relating to similarity attributes among products but also results in product lines that violate the full_inclusion_rule the full_inclusion_rule provides that a product or product line grouping elected by a taxpayer shall apply to all transactions with respect to that product or product line temp sec_1 a - 1t c ii see also temp sec_1 b -1t b ii under the guise of purported market segment product lines taxpayer elected opp groupings but did not apply them consistently to all transactions with respect to that product or product line in other words taxpayer’s flawed approach to forming its opp groupings amounts to forming product line groups but failing to fully include all products properly includable in those groups to summarize we believe taxpayer developed its market-segment approach to justify mixing and matching for opp grouping purposes the products that constituted its validly determined method groupings the result is product line groupings that fail to satisfy the full_inclusion_rule and bear no resemblance to rational product or product line groupings valid depends in large part upon the definition of product line the proper definition of product line according to taxpayer is a group of products of the same manufacturer having similar or related characteristics and intended for similar or related markets once taxpayer used that definition to determine its market segments taxpayer was required by the double exclusion prohibition to eliminate products from the groupings based on those market segments until each product was included in only one grouping relevance of product similarity described above if the sic standard is a reasonable benchmark especially in light of its role as a safe_harbor with respect to the rtiu standard taxpayer’s view falls short of this benchmark by failing to account for product similarity moreover the absurd results of taxpayer’s position militate against taxpayer’s approach to opp grouping we believe a set of product lines that systematically separate widgets from widgets and gadgets from gadgets is fundamentally flawed under any reasonable understanding of the product line concept taxpayer argues that whether the market segment-based opp groupings are however taxpayer’s concept of product line does not take into account the taxpayer position finally taxpayer attempts to distinguish its situation from the situation in short taxpayer’s approach substitutes market segment labels for product tam-158403-05 expressed in temp sec_1 a -1t c ii invocation of taxpayer’s market segments construction does not ameliorate or justify the absurd result similarity while we agree with taxpayer that the opp grouping rules provide taxpayers a measure of flexibility in choosing product or product line groupings for example a taxpayer may choose between a smaller number of broader groupings or a greater number of narrower groupings for a given set of products taxpayers may not engineer groupings that consist of dissimilar products resulting from the deconstruction of valid product lines flexibility does not mean unfettered ability to group products in any manner so long as a justification can be articulated addressed in napp first taxpayer argues that napp is not informative with respect to the present case because it is not specifically about the rtiu standard taxpayer’s argument is incorrect as a matter of logic napp must have involved the rtiu standard as opposed to the sic standard if the taxpayer’s groupings had complied with the sic standard no issue would have existed for a court to address because the groupings would have been valid taxpayer also argues that napp is inapposite to the present case because it involved only a single product we believe taxpayer is incorrect that napp involved only a single product but taxpayer’s confusion is understandable considering contradictory language in the opinion in particular the napp opinion contains the following two inconsistent statements of fact regarding taxpayer’s products and product lines t c memo emphasis added according to the first quoted passage the taxpayer in napp had multiple products that rolled up into a single broad product line according to the second quoted passage taxpayer had only one product we believe that taxpayer relies on the second quoted passage for its claim that napp involved only a single product in contrast with the present case which involves many products we do not know the reason for the contradictory language in the opinion however we believe the better reading of the opinion is that the taxpayer had multiple products that rolled up into a single broad product line and instead of forming its groupings on the basis of those products chose to form groupings on the basis of the countries in which sales occurred the products manufactured by petitioner and sold by the subsidiary consisted of photopolymer printing plates and related equipment and supplies such products constitute only one product line since petitioner sells only one product tam-158403-05 moreover even if napp involved only one product that fact is not relevant here napp stands for the proposition that a country-by-country grouping is inconsistent with the concept of product or product lines groupings that is why napp is instructive in the present case we see little distinction between the geographic groupings in napp and the market segment-based groupings used by taxpayer in both cases product similarity was disregarded in favor of a single irrelevant consideration we also note that such invalid groupings would have had the same effect as taxpayer’s redetermined opp groupings in the present case - to deconstruct groupings of similar products and recombine them into groupings based on something other than product similarity caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
